Title: To Thomas Jefferson from Pseudonym: "True Republican and Thousands Beside", 2 February 1808
From: Pseudonym: “True Republican and Thousands Beside”
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Boston 2 Feby 1808
                  
                  You are a friend to the disturber of the peace, & greatest enemy of the whole world. Your Secretary, Maddison, is with you. When Britain has been so generous & condicending as to send an Envoy extraordinary to settle the case of the Chesepaeck—if you will go to war with Britain, you will be denounced, as the greatest traitor that history has exhibited. We, who live in the Seaports shall be ruined. Two or 3 Ships will destroy our whole coast, left defenceless, by Mr. Jefferson—
                  Awake!—arouse! French Philosophers will not do for us Republicans. We are for liberty; but we will not be destroyed. We are waiting. Take care of the Republic: Take care of yourself. You are in a critical State. Traitors abound in our country. You defend one class, but oppose another. A friend to his country, would oppose all traitors. Be not the Traitor yourself: Be not the philosophic fool. You are on the brink of ruin. Oh that our country may soon see the day when if the ruin of the Country, or of Mr. Jefferson may come into competion ( as it Seems now to be) Mr Jefferson may sink into the completest contemp. May Mr Jefferson live by Saving his country. So says
                  
                     A true Republican—& Thousands beside 
                     
                  
               